NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 20, 2021*
                                Decided April 21, 2021

                                        Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 20-3519

DEBORAH B. BURNS,                                Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

      v.                                         No. 20-C-1689

UNITED STATES OF AMERICA                         Lynn Adelman,
     Defendant-Appellee.                         Judge.

                                       ORDER

       This appeal is successive and frivolous. In a 2018 action, Deborah Burns sued the
United States, among others, asserting claims arising out of her federal drug
prosecution and conviction in 1990. The district court dismissed Burns’s complaint at
screening. See 18 U.S.C. § 1915(e)(2). We affirmed, concluding that the defendants were

      *  Under Operating Procedure 6(b), this successive appeal is submitted to the two
remaining members of the original panel and a third judge assigned at random. The
defendant was not served with process and is not participating in this appeal. We have
agreed to decide the case without oral argument because the brief and record
adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3519                                                                        Page 2

either immune or the claims against them were time-barred. Burns v. United States,
762 F. App’x 338 (7th Cir. 2019). Undeterred, Burns has sued again, still alleging that the
United States violated her civil rights by falsely charging her for the 1990 drug crime;
she also accuses the government of “creat[ing] false cases to force enslavement.” After
granting Burns leave to proceed in forma pauperis, the district court screened and
dismissed her complaint, explaining that her prior litigation barred the suit and,
regardless, sovereign immunity protected the United States.

       On appeal, Burns reasserts that the government wrongfully prosecuted her and
targeted her as a minority in order to enslave her. She raised, or could have raised, these
contentions in her 2018 lawsuit, because in that action she sued the United States and
challenged the legality of its prosecution and conviction of her in 1990. Therefore, claim
preclusion is an insuperable bar to her present action. See Adams v. City of Indianapolis,
742 F.3d 720, 736 (7th Cir. 2014). Even if her claims were not barred, her complaint
would still fail for other reasons. Among them: Burns named only one defendant—the
United States. As we explained in her prior appeal, it is protected by sovereign
immunity. Burns, 762 F. App’x at 339 (citing Lane v. Pena, 518 U.S. 187, 192 (1996)).

        We have considered Burns’s remaining arguments, and none has merit. We also
warn Burns that if she persists in further frivolous litigation, we may sanction her with
fines, the nonpayment of which could lead to a filing bar under Support Systems
International, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).

                                                                               AFFIRMED